DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim set is objected to because of the following informalities:  Claim number 16 is repeated twice in the claim set.  Appropriate correction is required.  For the purpose of examination the second claim 16 will be referred to claim 17, and claim 17 will be referred to claim 18.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the semi-crystalline polyester" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-5, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (JP 2016-033209).
Regarding claims 1, 4, and 16:  Takano et al. teach a composition comprising polyethylene ether; 5wt% polymeric impact modifier Kraton FG 1901; 45 wt% of D glass fibers with the claimed amount of silicon dioxide, boron trioxide, and other components [0016; Examples; Claims 1 and 8]; and 0 wt% of halogen free flame retardant [Example 1; Table 1].
Regarding claims 5 and 15:  The amount of E glass is 0 wt% [Example 1].


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2016-033209) as applied to claim 1 above.
Takano et al. teach 35 wt% of a polyamide [Example 1; Table 1].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an aromatic dicarboxylic acid and an aliphatic diamine from the short, finite lists in Takano et al. [0010-0011, 0013] to provide a polyamide.  


Claims 1, 2, 4-7, 9, 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aepli (2015/0175804).
Regarding claims 1-2, 4-7 and 15:  Aepli teaches a composition comprising 38 wt% of a semi-crystalline polyamide comprising aromatic dicarboxylic acid and an aliphatic diamine [0139] (i), 30 wt% glass fiber (ii) [0102, 0104-0105; Claim 25], and (iii) 0.5 wt% melamine polyphosphate [Example 3; Table 1].  The claims use the open language comprising, and are open to any additional component in the composition.  The 12 wt% FSM-1 in E3 would be component (v) an additional flame retardant.  Aepli teaches a polymeric impact modifier [0028, 0053; Examples].  The amount in Example 3 is 0 wt% [Table 1].
It would have been obvious to select D-glass fibers taught in Aepli as the glass fibers in the composition [0102].  Aepli teaches 72-75% silicon dioxide 21-24% boron oxide (same as boron trioxide), 0 to 4% sodium and potassium oxide [0102], which equals 93-99% silicon dioxide and boron oxide.  The amount of E glass fiber for claims 5 and 15 would be 0 wt%.  
Regarding claim 9:  Aepli teaches a LDS additive [Examples].
Regarding claim 10:  Aepli teaches titanium dioxide [0147; Examples].
Regarding claim 16:  Aepli teaches adding up to 45 wt% of the impact modifier A2_2 [0034].  It would have been obvious to optimize the amount added for the desired physical properties.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that Takano et al. fail to teach the claimed polyamide.  This is not persuasive because Takano et al. teach polyethylene ether [Examples], which is one of the claimed thermoplastic polymers of claim 1.
The Applicant has alleged the unexpected results when compared to E-glass fibers.  This is not persuasive for the following reasons:
1)  Unexpected results cannot be used to overcome an anticipation rejection.  
2)  The claims are not commensurate in scope with the data provided.  The Applicant has not tested all of the claimed thermoplastic polymer, or the entire breadth of the claimed ranges.
3)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Takano et al.  
The Applicant has alleged that Aepli fails to teach the claimed amount of a halogen free flame retardant.  The 0.5 wt% melamine polyphosphate [Example 3; Table 1] of Aepli is the halogen free flame retardant (claimed component (iii)).  The claims use the open language comprising, and are open to any additional component in the composition.  The 12 wt% FSM-1 in E3 of Aepli would be component (v) an additional flame retardant.  
The Applicant has alleged that Aepli fails to teach the claimed polyamide.  This is not persuasive because Aepli teaches a composition comprising 38 wt% of a PA 6T/10T semi-crystalline polyamide comprising aromatic dicarboxylic acid (terephthalic acid) and an aliphatic diamine (1,6-hexanediamine or 1, 10-decanediamine) [0139; Example 3].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763